Title: From Thomas Jefferson to John Hollins, 23 June 1808
From: Jefferson, Thomas
To: Hollins, John


                  
                     Dear Sir 
                     
                     Washington June 23. 08.
                  
                  With many thanks for the kind attentions you have paid to my little commissions, I now remit you the amount of the articles shipped as advised by yours of the 21st. is it possible to remit 80. or 100. D. to Leghorn? & through what channel? Accept my salutations of friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               